April 18, 2013




                                 JUDGMENT

                 The Fourteenth Court of Appeals
   MARK THORNTON AND DEBRA DEMPSEY THORNTON, Appellants

NO. 14-11-01092-CV                          V.

              AMANDA CASH AND DANA VARNEY, Appellees
                  ________________________________

       This cause, an appeal from the judgment in favor of appellees, Amanda Cash
and Dana Varney, signed September 22, 2011, was heard on the transcript of the
record. We have inspected the record and find no error in the judgment. We order
the judgment of the court below AFFIRMED.

      We order appellants, Mark Thornton and Debra Dempsey Thornton, jointly
and severally, to pay all costs incurred in this appeal.

      We further order this decision certified below for observance.